Gordon, Jr., P. J.,
Because of confusion which has arisen in the past out of inconsistent practices in the conduct of elections at the time of the closing of the polls, we have been asked to make a definite ruling respecting the duties of election officers at that time, and *279the rights of citizens who may be present and have not had the opportunity to cast their votes when the hour for closing arrives. The law governing this subject is clear and definite, and any violation of it will only tend to jeopardize the entire election. The legislature has carefully prescribed the procedure to be followed when the polls are closed, designated who among those then present shall be allowed to vote, and has expressly provided that all others, who have not yet cast their vote, shall not participate in the election, even though otherwise they may be qualified electors.
The act of assembly governing this subject is that of June 10, 1893, P. L. 419, as amended by the Act of April 16, 1903, P. L. 213, of which the parts applicable to the question now before us read as follows:
“Besides the election officers and such supervisors as are authorized by the laws of the United States or overseers appointed by the courts of this Commonwealth, not more than four voters in excess of the number of voting shelves or compartments provided, shall be allowed in said enclosed space at one time. ... It shall be the duty of the judge of election ... to keep order in the room in which the voting is held, and to see that no more persons are admitted within the enclosed space than are allowed by this act. . . . Until the polls are closed, no person shall be allowed in the room outside of the said enclosed space, except the watchers [previously provided for], voters, not exceeding ten at any one time, who are awaiting their turn to prepare their ballots, and peace officers when necessary for the preservation of the peace. . . . When the hour for closing the polls shall arrive, all persons within the enclosed space who have received ballots but have not yet deposited them, shall be required to mark and deposit their ballots forthwith, but no other person shall be allowed to vote. . . .
“After the polls are closed the election officers only shall remain in the voting room within the guard rail, and *280shall there at once proceed to count the votes. Such counting shall not be adjourned or postponed until it shall have been fully completed.”
From the minute precision with which the legislature has thus regulated the conduct of elections at the time of the closing of the polls, its purpose to protect the ballot from last-minute assaults upon its purity and regularity is manifest. The closing hour is the one at which special precautions are necessary to maintain order. The rush at the closing of the polls, by citizens who have neglected to exercise their franchise earlier in the day, tends to create a situation of confusion, under cover of which the orderly process of the election might be interfered with and fraud more easily practiced. Therefore, by limiting the number of persons who may vote, after the hour for closing has passed, to those within the polling enclosure, and by forbidding all others to vote, although they may be outside the polling place at the time, the legislature intended to insure an orderly and peaceable election. It would be unlawful for election officers to permit more persons within the polls at any one time than is expressly provided by law, or to allow any to vote who are not actually within the polling place when the hour for closing arrives. Of course, with the use of voting machines, so much of the' provision of the law as restricts the right to vote to those who have possession of their ballots at the time the polls close is abrogated by necessary implication. But apart from this, the law as above prescribed must be strictly followed by all election officers.
From the foregoing, it is evident that the citizens should be vigilant to exercise their right to vote as early in the day as possible, lest by tardy arrival at the polls they may be deprived of the highest privilege of citizenship.